NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 5, 2021*
                                 Decided February 5, 2021

                                          Before

                           DIANE P. WOOD, Circuit Judge

                           MICHAEL Y. SCUDDER, Circuit Judge

                           AMY J. ST. EVE, Circuit Judge


No. 20-1084

SHUNG MOORE,                                       Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Southern District of Illinois.

       v.                                          No. 3:17-cv-943-NJR-RJD

AUGUSTA G. WILLIAMS,                               Nancy J. Rosenstengel,
    Defendant-Appellee.                            Chief Judge.



                                        ORDER

       Shung Moore, an Illinois prisoner, appeals from an entry of summary judgment
on his claim that Augusta Williams, a nurse who examined Moore and arranged for
antibiotic treatment, was deliberately indifferent to his health in violation of the Eighth
Amendment. Because no jury could conclude that the nurse recklessly ignored Moore’s
medical needs, we affirm the judgment.


       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1084                                                                        Page 2

       This case centers on one week in April 2015. Because we are reviewing an appeal
from summary judgment, we recite the facts in the light most favorable to Moore.
See Murphy v. Wexford Health Sources Inc., 962 F.3d 911, 913 (7th Cir. 2020). On April 10,
Moore wanted medical attention for what he thought was a recurrence of a methicillin-
resistant staphylococcus aureus (MRSA) infection. The next day, Moore saw Williams
passing his cell, but she did not respond to his request to stop. An officer heard Moore’s
request, talked to him, and scheduled an appointment the next morning, at which time
Williams examined Moore. She took detailed notes, observed that he had pain, redness
and swelling on the left side of his face and nape of his neck, and an abscess, but said
that she did not believe the cause was MRSA. Moore requested antibiotics and other
drugs. Williams responded that he could receive antibiotics only from a doctor. About
three hours later, Williams called Dr. John Trost and asked him to prescribe antibiotics.
She also scheduled Moore for an appointment with him the next day, April 13.

         Moore did not show up for his April 13 appointment; he attests that he was too
ill to leave his cell. He did not receive medication until April 16, when he next saw
another nurse for unrelated reasons. That nurse told Moore that it appeared from his
chart that he received an antibiotic on April 12. Moore replied that he had not, so the
nurse contacted Dr. Trost, who again prescribed the antibiotic, which the nurse then
provided along with pain relievers and hygiene items. Moore saw Dr. Trost later that
afternoon. The doctor prescribed a different antibiotic and scheduled Moore for a return
visit the next day. At that second visit, Dr. Trost gave Moore ibuprofen, gel shampoo,
and lotion to ease his symptoms. The treatment succeeded, and the infection cleared.

       Moore sued Williams, Dr. Trost, and other prison officials under 42 U.S.C. § 1983.
As relevant here, he alleged that Williams delayed and denied him treatment for his
MRSA infection in violation of the Eighth Amendment. After the other defendants were
dismissed, Williams moved for summary judgment. A magistrate judge recommended
granting the motion, and the district court accepted the recommendation. It accepted
that Moore’s MRSA was an objectively serious condition, but no evidence suggested
that Williams had been deliberately indifferent to that condition: She saw Moore the
day after his initial complaint, examined him, and reasonably called the doctor to
prescribe antibiotics while also scheduling him for a follow-up appointment the next
day; he did not seek medical attention from her after that day.

      On appeal, Moore challenges only the entry of summary judgment on his claim
against Williams. To overcome summary judgment, Moore must provide evidence from
which a reasonable jury could conclude that he was exposed to an objectively serious
No. 20-1084                                                                          Page 3

medical condition and that Williams was deliberately indifferent to it. Petties v. Carter,
836 F.3d 722, 728 (7th Cir. 2016) (en banc). Williams does not contest that Moore’s
MRSA infection was objectively serious, so the only question is whether Moore
marshalled sufficient evidence that she was deliberately indifferent to it. He has not.

         Moore primarily argues that the three-hour gap between Williams’s exam and
her call to Dr. Trost evinces deliberate indifference to his condition. A medical officer is
deliberately indifferent if she knew about but recklessly ignored a substantial and easily
avoidable medical danger. See Burton v. Downey, 805 F.3d 776, 784 (7th Cir. 2015);
Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 830 (7th Cir. 2009). Williams knew
that Moore had some pain, redness, and swelling, but she reasonably responded by
calling Dr. Trost for antibiotic treatment and scheduling Moore for an appointment the
next day. Although she placed the call three hours after seeing Moore, Moore furnishes
no evidence suggesting that she knew that an immediate call would have eased his
symptoms materially sooner. Without evidence that the defendant knew that a short
delay in delivering treatment would needlessly and substantially prolong a dangerous
medical condition, the delay itself does not violate the Eighth Amendment. See Burton,
805 F.3d at 785 (ruling that a two-day delay in delivering pain medication did not, by
itself, show “a culpable mental state”). Moore replies that Williams could have called
Dr. Trost immediately, just as the other nurse did. But the Constitution does not
mandate immediate care. See Knight v. Wiseman, 590 F.3d 458, 466 (7th Cir. 2009).

         Moore also complained about Williams in two other respects. First, he challenged
her refusal to come to his cell when he called out to her as she passed his cell on April
11. But even if she heard him, the record does not suggest that he mentioned any
serious medical issues as he called out to her, so she could not have been deliberately
indifferent. Second, he complains about delays in his care after April 12. But he supplies
no evidence that Williams had (or should have had) any involvement after her call to
Dr. Trost on that day. The record does not suggest that she knew that Moore did not
receive the prescribed antibiotic on April 12 or that she had any role in rescheduling his
later appointments. Moore argues that this void supports his claim because she should
have ensured that he received the prescribed medication. But this is an argument for
strict liability or negligence, not deliberate indifference. See Petties, 836 F.3d at 728. In
any case, Williams could have reasonably concluded that Moore would see Dr. Trost
the following day, when she scheduled his appointment, so she had no reason to
intervene.

       We therefore AFFIRM the judgment of the district court.